People v Richardson (2017 NY Slip Op 08719)





People v Richardson


2017 NY Slip Op 08719


Decided on December 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2017

Friedman, J.P., Kahn, Gesmer, Kern, Moulton, JJ.


5197A 990/09 5197

[*1] The People of the State of New York, Respondent, 
vDerrick Richardson, Defendant-Appellant.


Rosemary Herbert, Office of the Appellate Defender, New York (Kate Mollison of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Oliver McDonald of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, New York County (Brenda Soloff at plea; Michael R. Sonberg, J. at sentencing), rendered June 30, 2015,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 14, 2017
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.